UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6962



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL CENTENO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-91-42-G, CA-95-680)


Submitted:   April 14, 1998                 Decided:   June 2, 1998


Before WILLIAMS and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cheryl Johns Sturm, Westtown, Pennsylvania, for Appellant. Sandra
Jane Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion accepting the recommen-

dation of the magistrate judge and find no reversible error. We
affirm substantially on the reasoning of the district court. See
United States v. Centeno, CR-91-42-G; CA-95-680 (M.D.N.C. Apr. 22,

1996). We note that Appellant's state conviction was not expunged

as that term is used in U.S. Sentencing Guidelines Manual §

4A1.2(j) (1997). See USSG § 4A1.2, comment. (n.10); United States
v. Hines, 133 F.3d 1360, 1363-67 (10th Cir. 1998); United States v.

McDonald, 991 F.2d 866, 871 (D.C. Cir. 1993). Accordingly, Appel-

lant is not entitled to be resentenced on this ground. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2